 


109 HR 4446 IH: Legislative Branch Officer Appointment Act of 2005
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4446 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. LaHood (for himself, Mr. Ney, and Mr. Lewis of California) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a uniform appointment process and term of service for the Architect of the Capitol, the Comptroller General, and the Librarian of Congress, to prohibit the annual amount of payment of compensation to such officers to exceed the annual salary of a Member of Congress, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Legislative Branch Officer Appointment Act of 2005. 
2.Architect of the Capitol 
(a)Appointment and Term of Service 
(1)AppointmentThe Architect of the Capitol shall be appointed jointly by the Speaker of the House of Representatives, the Majority Leader of the Senate, and the Minority Leaders of the House of Representatives and Senate. 
(2)Term of ServiceThe Architect of the Capitol shall be appointed for a term of 10 years, and may be reappointed for additional terms. 
(3)Conforming AmendmentSection 319 of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 1801) is repealed. 
(4)Effective DateThis subsection shall apply with respect to appointments made on or after the date of the enactment of this Act. 
(b)Limit on Total Annual Amount of Compensation 
(1)LimitSection 1(1) of Public Law 96–146 (2 U.S.C. 1802) is amended to read as follows: 
 
(1)the compensation of the Architect of the Capitol shall be at an annual rate which is equal to the higher of the annual salary for the Sergeant at Arms of the House of Representatives or the annual salary for the Sergeant at Arms of the Senate, and the total amount of compensation paid to the Architect of the Capitol in any year, including salary and any other payments (but excluding the value of any retirement, health, or other benefits), may not exceed the annual rate of pay for a Member of Congress for the year, and. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to compensation paid for any period beginning on or after the date of the enactment of this Act. 
3.Comptroller General 
(a)Appointment and Term of Service 
(1)AppointmentSection 703(a) of title 31, United States Code, is amended to read as follows:  
 
(a)The Comptroller General shall be appointed jointly by the Speaker of the House of Representatives, the Majority Leader of the Senate, and the Minority Leaders of the House of Representatives and Senate.. 
(2)Term of serviceSection 703(b) of such title is amended by striking 15 years and inserting 10 years. 
(3)Effective dateThe amendments made by this subsection shall apply with respect to appointments made, and to individuals first appointed, on or after the date of the enactment of this Act. 
(b)Limit on Total Annual Amount of Compensation 
(1)LimitSection 703(f) of such title is amended— 
(A)by striking (f) The annual rate and inserting (f)(1) The annual rate; 
(B)by striking (1) and (2) and inserting (A) and (B); and 
(C)by adding at the end the following new paragraph: 
 
(2)Notwithstanding any other provision of law, the total amount of compensation paid to the Comptroller General in any year, including salary and any other payments (but excluding the value of any retirement, health, or other benefits), may not exceed the annual rate of pay for a Member of Congress for the year.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to compensation paid for any period beginning on or after the date of the enactment of this Act.  
(c)Equalization of Retirement Annuity 
(1)In generalSection 772 of title 31, United States Code, is repealed. 
(2)Conforming amendmentsTitle 31, United States Code, is amended as follows: 
(A)In section 735(a), by striking 772, 775(a) and (d) and inserting or 775(b). 
(B)In the second sentence of section 773(a), by striking or if an election is made and all that follows and inserting a period. 
(C)In section 774(b)(2), by striking or while receiving an annuity under section 772 of this title. 
(D)In section 775— 
(i)by striking subsections (a) and (b) and redesignating subsections (c) through (f) as subsections (a) through (d); 
(ii)in subsection (a) (as so redesignated)— 
(I)by striking sections 772 and 773 and inserting section 773, and 
(II)by striking subsection (d) and inserting subsection (b); 
(iii)in subsection (c) (as so redesignated), by striking subsection (c) or (d) and inserting subsection (a) or (b); and 
(iv)in subsection (d) (as so redesignated)— 
(I)by striking sections 772 and 773 and inserting section 773, and 
(II)by striking subsection (d) and inserting subsection (b). 
(E)In section 776(d)(1), by striking section 775(d) and inserting section 775(b). 
(F)In section 777(b), by striking the first sentence. 
(3)Clerical amendmentThe table of sections for subchapter V of chapter 7 of subtitle I of title 31, United States Code, is amended by striking the item relating to section 772. 
4.Librarian of Congress 
(a)Appointment and Term of Service 
(1)Appointment; rules and regulationsThe Librarian of Congress shall be appointed jointly by the Speaker of the House of Representatives, the Majority Leader of the Senate, and the Minority Leaders of the House of Representatives and Senate. The Librarian shall make rules and regulations for the government of the Library of Congress. 
(2)Term of serviceThe Librarian of Congress shall be appointed for a term of 10 years, and may be reappointed for additional terms. 
(3)Conforming amendmentThe first paragraph under the heading Library of Congress in the first section of the Act entitled An Act making appropriations for the legislative, executive, and judicial expenses of the Government for fiscal year ending June thirtieth, eighteen hundred and ninety-eight, and for other purposes, approved February 19, 1897 (29 Stat. 546; 2 U.S.C. 136), is repealed. 
(4)Effective dateThis subsection and the amendments made by this subsection shall apply with respect to appointments made on or after the date of the enactment of this Act. 
(b)Limit on Total Annual Amount of Compensation 
(1)LimitSection 904 of the Supplemental Appropriations Act, 1983 (2 U.S.C. 136a–2) is amended— 
(A)by striking and at the end of paragraph (1); 
(B)by striking the period at the end of paragraph (2) and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(3)the total amount of compensation paid to the Librarian of Congress in any year, including salary and any other payments (but excluding the value of any retirement, health, or other benefits), may not exceed the annual rate of pay for a Member of Congress for the year.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to compensation paid for any period beginning on or after the date of the enactment of this Act. 
 
